PER CURIAM.
The judgments of conviction and sentences under review are affirmed upon a holding that (a) the warrantless search and seizure of the contraband herein from the motorboat operated by the defendant was reasonable under the Fourth Amendment to the U.S. Constitution and Article I, Section 12 of the Florida Constitution, based on a well-recognized exception to the search warrant requirement rule, namely, the administrative inspection exception, in that here a U.S. Customs agent, in view of all the facts and circumstances of the case, made a valid safety inspection of the subject motorboat under 19 U.S.C. § 1581(a) (1976), and in the process discovered the contraband herein, United States v. Freeman, 579 F.2d 942 (5th Cir.1978); and (b) the opinion testimony challenged at trial was properly admissible [§ 90.701, Fla.Stat. (1981) ], and sufficient, when combined with all the other evidence in the case, to support the defendant’s drug trafficking conviction herein. See Lynch v. State, 293 So.2d 44 (Fla.1974).
Affirmed.